OPINION — AG — ** INSURANCE — STATE AGENCY — VEHICLES ** THE INSURANCE CLAIM REFER TO, FOR "PREMIUM DUE ON A PUBLIC LIABILITY POLICY PURCHASED BY THE OKLAHOMA COMMISSION FOR CRIPPLED CHILDREN ON A STATE OWNED VEHICLE OWNED BY SAID DEPARTMENT, COVERING ANY DRIVER OF SAID VEHICLE" `CANNOT' LEGALLY BE PAID FROM STATE FUNDS, OR FEDERAL FUND UNLESS SUCH SAID FEDERAL FUNDS ARE EARMARKED, OR GRANTED TO THE STATE, IN WHOLE OR IN PART FOR THE SPECIFIC PURPOSE OF PAYING PREMIUMS ON SUCH POLICIES. (INSURANCE, MOTOR VEHICLES, FEDERAL GRANTS, TORT) CITE: 10 O.S. 172.6 [10-172.6], 10 O.S. 172.10 [10-172.10], ARTICLE X, SECTION 14 (J. H. JOHNSON)